        Case 1:19-cv-01278-RBW Document 51 Filed 01/07/20 Page 1 of 13



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JASON LEOPOLD, BUZZFEED, INC.,       )
                                     )
                  Plaintiffs,        )
                                     )
              v.                     )  Civil Action No. 19-cv-1278 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.                     )
                                    )
                  Defendants.       )
___________________________________ )
                                    )
CABLE NEWS NETWORK,                 )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )   Civil Action No. 19-cv-1626 (RBW)
                                    )
FEDERAL BUREAU OF                   )
INVESTIGATION,                      )
                                    )
                  Defendant.        )
___________________________________ )

   DEFENDANT’S STATUS REPORT AND RESPONSE TO THE COURT’S ORDER

       Defendant, the Department of Justice (“DOJ”), respectfully submits this status report in

advance of the status conference set for January 8, 2020, to inform the Court of its compliance

with the Court’s Orders and to propose further steps in this case.

                   DEFENDANT’S COMPLIANCE WITH THIS COURT’S ORDERS

                              Defendant’s Production of FD-302s

       Pursuant to the Court’s Order, Dkt. 49, on January 2, 2020, Defendant produced to

Plaintiffs Jason Leopold and BuzzFeed, Inc. (collectively, “Leopold”), and Plaintiff Cable News

Network (“CNN”) the non-exempt portions of 430 pages of the typewritten narratives of the FD-



                                                 1
          Case 1:19-cv-01278-RBW Document 51 Filed 01/07/20 Page 2 of 13



302s that were made available to the United States House Committee on the Judiciary (“House

Judiciary Committee”) and the United States House Permanent Select Committee on Intelligence

(“House Intelligence Committee”). The FD-302s were redacted with the appropriate exemptions

under the Freedom of Information Act (“FOIA”). 1 As reflected in the redactions, information was

withheld, inter alia, under Exemption 5—which protects from disclosure “inter-agency or intra-

agency memorandums or letters which would not be available by law to a party other than an

agency in litigation with the agency.” 5 U.S.C. § 552(b)(5). Information was withheld under

Exemption 5 based on, inter alia, attorney work product privilege. See, e.g., Judicial Watch, Inc.

v. Dep’t of Justice, 391 F. Supp. 3d 43, 53 (D.D.C. 2019), appeal filed, No. 19-5218 (D.C. Cir.)

(concluding that “[b]ecause the Forms 302 were prepared in anticipation of impending litigation

by FBI agents acting under the substantial direction of Assistant United States Attorneys, they are

records exempt from FOIA release as attorney work product under Exemption 5”); New York

Times Co. v. Dep’t of Justice, 138 F. Supp. 3d 462, 476 (S.D.N.Y. 2015) (concluding that the “FD-

302s are exempt from disclosure under FOIA Exemption 5”), aff’d in part, rev’d in part, and

remanded, 939 F.3d 479 (2d Cir. 2019). 2

        Plaintiffs argue in their status report that Defendant’s production has been inconsistent

because it has withheld information cited in the report regarding Special Counsel Robert Mueller’s

investigation into Russian interference in the 2016 United States presidential election (the

“Mueller Report”). See Pls.’ Status Report at 3, Dkt. 50. As an initial matter, the time to address

the redactions is at the summary judgment stage, not in a status report. In any event, Plaintiffs



1
  Certain FD-302s have not yet been disclosed because the FBI referred them to one or more members of the
Intelligence Community for a determination as to whether those agencies’ information should be withheld or released,
in compliance with DOJ FOIA regulations. Once those agencies have made their determinations, the portions of those
FD-302s determined to be non-exempt will be disclosed.
2
  The plaintiff in the New York Times case did not appeal the district court’s decision that the FD-302s were exempt
from disclosure under Exemption 5 as attorney work product.

                                                         2
         Case 1:19-cv-01278-RBW Document 51 Filed 01/07/20 Page 3 of 13



point to only one example: a quote from the Mueller Report that was redacted in the FD-302

memorializing the interview of Stephen Miller. See id. Upon consultation with the individuals

processing the FD-302s, it is undersigned counsel’s understanding that the redaction for that

sentence in the Miller FD-302 was a result of an inadvertent human error. Defendant will re-

release the Miller FD-302 with that inadvertent redaction removed.

       If Plaintiffs discover what they perceive to be other errors in the future, it would be more

productive if they brought them to undersigned counsel’s attention and allowed Defendant time to

resolve them before involving the Court. Such a procedure would be more efficient and would

conserve the parties’ and the Court’s resources.

                         Defendant’s Production of a List of Witnesses

       Pursuant to the Court’s Order, Dkt. 47, on January 3, 2020, the FBI produced to Plaintiffs

a list of all of the individuals who were interviewed by the FBI in relation to Special Counsel

Mueller’s investigation into Russian interference in the 2016 United States presidential election

and for whom a FD-302 form was created. The list included the total volume of the typewritten

narratives associated with these individuals’ FD-302 forms. As explained to Plaintiffs, the FBI

redacted certain names from the list because revealing the names could affect the FBI’s pending

operational sensitivities, potentially reveal protected federal grand jury information, or infringe on

individuals’ privacy interests in not being associated with a criminal investigation. See Stern v.

Fed. Bureau of Investigation, 737 F.2d 84, 91–92 (D.C. Cir. 1984) (stating that “individuals have

a strong interest in not being associated unwarrantedly with alleged criminal activity”).

       Although Plaintiffs had not raised any issue with the list to undersigned counsel, Plaintiffs

argue in their status report that Defendant has redacted witness names which have already been

released to the public. See Pls.’ Status Report at 2, Dkt. 50. As an initial matter, information cited



                                                   3
          Case 1:19-cv-01278-RBW Document 51 Filed 01/07/20 Page 4 of 13



in press reports does not mean that the information has been officially acknowledged by the

government such that the information must be disclosed under the FOIA. See Wolf v. CIA, 473

F.3d 370, 378 (D.C. Cir. 2007).

        More importantly, the FBI created this 35-page list as a result of the Court Order. The FBI

worked diligently to ensure that the list was complete and correct, but, owing to the short

production time, other work in this case (e.g., processing the FD-302s) and in other cases, and the

compressed schedule because of the holiday season, it is possible that inadvertent errors may have

been made on the list. 3 As undersigned counsel explained to Plaintiffs’ counsel, if such errors are

discovered, the FBI will provided a corrected list to Plaintiffs. See Exh. D, Dkt. 50-4. Undersigned

counsel will confer with the FBI concerning the issues raised in Plaintiffs’ Status Report to

determine whether release of a corrected list is appropriate.

        As a general matter, because the FBI has not yet processed all the FD-302s on the list, the

FBI has not yet made a final determination on whether the names can be released. Until processing

of the FD-302s on the list is complete, it is not feasible to determine whether some of the redactions

may be lifted in the future. Once the 302s have been processed, the FBI may be in a position to

release the names of certain interviewees that are currently redacted on the list.

    Defendant’s Response to Leopold’s Request for “Summaries” of the Mueller Report

        Leopold filed a FOIA request with DOJ for summaries of the Mueller Report. See Answer,

Exh. I, Dkt. 14-9. Leopold’s FOIA request for the summaries of the Mueller Report encompasses

the following:

        1. Any and all summaries of the final Mueller report written/drafted by
        investigators/prosecutors/attorneys working on Special Counsel Robert Mueller’s
        investigation into any links and/or coordination between the Russian government
        and individuals associated with the campaign of President Donald Trump. 2. Any

3
 Indeed, undersigned counsel alerted Plaintiffs’ counsel of one such error. See Exh. D to Pls.’ Status Report, Dkt.
50-4.

                                                        4
         Case 1:19-cv-01278-RBW Document 51 Filed 01/07/20 Page 5 of 13



        reports or documents that summarized Special Counsel Robert Mueller’s final
        report into any links and/or coordination between the Russian government and
        individuals associated with the campaign of President Donald Trump. These
        summaries could have been written by any individual working on Special Counsel
        Robert Mueller’s investigation.

Id.

        On November 28, 2019, the Court ordered the Department to process at least 500 pages of

records responsive to this request on a monthly basis and produce the non-exempt portions of those

records on a monthly basis beginning on January 3, 2020. See Order, Dkt. 47.

        Pursuant to that Order, on January 3, 2020, the Department’s Office of Information Policy

(“OIP”) issued a response letter to Leopold. In that letter, OIP informed Leopold that searches for

records responsive to parts (1) and (2) of Leopold’s request have been conducted in files from the

Special Counsel’s Office and in the Offices of the Attorney General and Deputy Attorney General.

OIP stated that the Executive Summaries to the Mueller Report were responsive to the FOIA

request and that those summaries could be found online in OIP’s FOIA Library. 4 OIP further

informed Leopold that drafts of the Executive Summaries also were responsive to the request but

were being withheld in full under Exemption 5 of the FOIA, which protects from disclosure, inter

alia, certain inter- and intra-agency communications protected by the deliberative process

privilege. OIP noted that because of “a technical issue, OIP is unable at this time to open these

electronic records to determine responsiveness or to provide a page count of drafts withheld in full

pursuant to Exemption 5. Other overlapping FOIA Exemptions may also apply to portions of these

records.” Finally, OIP informed Leopold that no additional records responsive to the request for

summaries of the Mueller Report were located.




4
 The Executive Summaries had been previously produced to Leopold in the related case, Leopold v. Department of
Justice, No. 19-957-RBW, on May 6, 2019, in response to Leopold’s FOIA request for the Mueller Report.

                                                      5
        Case 1:19-cv-01278-RBW Document 51 Filed 01/07/20 Page 6 of 13



                                      PROPOSED NEXT STEPS

                               January and February Productions

       In compliance with the Court’s Order, Dkt. 49, Defendant is diligently processing the

remaining pages of the typewritten narratives of the FD-302s that were made available to the

House Judiciary Committee and the House Intelligence Committee for production to Plaintiffs on

January 17, 2020. Defendant is also diligently processing 500 pages of the typewritten narratives

of the FD-302s referenced in the Mueller Report for production to Plaintiffs on February 3, 2020

(the next business day after Saturday, February 1, 2020). The content and the dates of these

productions should remain unchanged.

                              Monthly Productions After February

       As for the monthly productions after February, the FBI should maintain its pace of

processing 500 pages of the typewritten narratives of the FD-302s referenced in the Mueller Report

per month. The FBI has estimated that there are approximately 1,400 pages of the typewritten

narratives of the FD-302s referenced in the Mueller Report remaining to be processed. At a rate

of 500 pages per month, Defendant will complete its processing of the typewritten narratives of

the FD-302s referenced in the Mueller Report in the April production. Following the completion

of processing of the typewritten narratives of the FD-302s referenced in the Mueller Report,

Defendant agrees to process the typewritten narratives of the FD-302s on Plaintiffs’ priority list

(Exhibit B to Plaintiffs’ Status Report).

       Although Plaintiffs urge the Court to adopt the reasoning set forth by a district court in the

Southern District of New York for a faster processing schedule, see Pls.’ Status Report at 4–7, that

reasoning has not been adopted in this district. Indeed, just the opposite: the D.C. Circuit has

recognized that the FBI’s policy of processing 500 pages per request per month “serves to promote



                                                 6
          Case 1:19-cv-01278-RBW Document 51 Filed 01/07/20 Page 7 of 13



efficient responses to a larger number of requesters.” Nat’l Sec. Counselors v. Dep’t of Justice,

848 F.3d 467, 471–72 (D.C. Cir. 2017). And in a number of recent cases in this District, a

production rate of 500 pages per month has been approved. 5 See, e.g., Freedom Watch v. Bureau

of Land Mgmt. & Dep’t of Justice, 325 F. Supp. 3d 139, 142 (D.D.C. 2018) (upholding the FBI’s

interim release policy of 500 pages per month despite the fact that processing of plaintiff’s FOIA

request would take approximately 500 months); Colbert v. Fed. Bureau of Investigation, No. 16-

CV-1790 (DLF), 2018 WL 6299966, at *3 (D.D.C. Sept. 3, 2018) (permitting a processing rate of

500 pages per month for 71,000 responsive records); Daily Caller News Found. v. Fed. Bureau of

Investigation, 387 F. Supp. 3d 112, 121 (D.D.C. 2019) (finding “no reason in this case to vary

from the FBI’s policy of processing 500 pages per month” even though there were estimated to be

7,000 potentially responsive documents); Negley v. Dep’t of Justice, 305 F. Supp. 3d 36, 47

(D.D.C. 2018); Elec. Privacy Info. Ctr. v. Fed. Bureau of Investigation, 235 F. Supp. 3d 207, 210

(D.D.C. 2017); Klayman v. Judicial Watch, Inc., 278 F. Supp. 3d 252, 264 (D.D.C. 2017); Middle

E. Forum v. Dep’t of Homeland Sec., 297 F. Supp. 3d 183, 186 (D.D.C. 2018); Republican Nat’l

Comm. v. Dep’t of State, No. 16-cv-486, 2016 WL 9244625, at *1 (D.D.C. Sept. 16, 2016); Energy

Future Coalition v. OMB, 201 F. Supp. 3d 55, 59–60 (D.D.C. 2016); Minute Order, Judicial Watch

v. Dep’t of Justice, No. 16–cv–2046 (D.D.C. Apr. 19, 2017); New Orleans Workers’ Ctr. for Racial




5
 Not only that, courts in this District routinely approve processing schedules at a rate of less than 500 pages per month.
See, e.g., Ctr. for Repro. Rights v. State, No. 18-2217-DLF (D.D.C. Apr. 3, 2019) (directing a 300-page-per-month
processing rate, despite the plaintiff’s request for a higher rate, in a case where there are over 123,000 potentially
responsive pages); Citizens United v. State, No. 16-67-CRC (D.D.C. Aug. 16, 2016) (ordering 300 page per month
review rate despite plaintiff’s request that agency review 2,000 pages per month); Citizens United v. State, No. 16-
108-RMC (D.D.C. July 27, 2016) (same); Judicial Watch v. State, No. 17-205-CRC (D.D.C. June 30, 2017) (ordering
300 page-per-four-week review rate despite plaintiff’s request that agency review on average more than 16,000 pages
per month); Citizens United v. State, No. 18-326-CRC (D.D.C. May 30, 2018 & June 6, 2018) (ordering 300 page-
per-month review rate despite plaintiff’s request that agency review almost 8,000 pages per month, “in light of the
resource constraints and production orders in other cases”); Blixseth v. Dep’t of Justice, No. 18-2281-JEB (D.D.C.
Dec. 17, 2018) (ordering 300 page-per-month review rate); Jordan v. Dep’t of Justice, No. 17-2702-RC (D.D.C. Aug.
28, 2018) (same).

                                                            7
        Case 1:19-cv-01278-RBW Document 51 Filed 01/07/20 Page 8 of 13



Justice v. U.S. Immigration & Customs Enf’t, No. CV 15-431 (RBW), 2019 WL 4852743, at *1

(D.D.C. July 11, 2019).

       As explained by David Hardy, the Section Chief of the FBI’s Record/Information

Dissemination Section (“RIDS”), “[b]y processing and making interim responses based on 500-

page work items, the FBI is able to provide more pages to more requesters, thus avoiding a system

where a few large requests monopolize finite processing resources and where fewer requesters’

requests are being fulfilled.” Hardy Decl. ¶ 19 (Aug. 9, 2019), Dkt. 25-5. “By working in 500

pages increments, the FBI has found that more pages get processed, reviewed, and released to

more requesters each month because processors can work on 500-page work items for several

requests in a month.” Id. Simply put, processing resources are finite. Increasing the volume to

1,000 pages per month, as Plaintiffs request, would result in Plaintiffs monopolizing more of those

resources and leaving fewer resources to process other FOIA requests.

       Courts in this Circuit have long considered the effect of other FOIA requests when

analyzing the burden on an agency of meeting deadlines for review and production of FOIA

material in a given case. See, e.g., Middle East Forum v. Dep’t of Homeland Security, 297 F.

Supp. 3d 183, 187 (D.D.C. 2018) (finding that the plaintiff had not provided reasons that its

requests should take precedence over other FOIA requests); Elec. Privacy Info. Ctr. v. Dep’t of

Justice, 15 F. Supp. 3d 32, 47 (D.D.C. 2014) (denying motion for preliminary injunction requesting

immediate production of documents pursuant to FOIA request and noting that allowing the

plaintiff “to jump to the head of the line would upset the agency’s processes and be detrimental to

the other expedited requesters”); cf. Nat’l Sec. Counselors, 848 F.3d at 471–72 (in context of

challenge to FOIA processing fees, stating policy of processing 500 pages per request per month

“serves to promote efficient responses to a larger number of requesters”). Accordingly, Plaintiffs’



                                                8
        Case 1:19-cv-01278-RBW Document 51 Filed 01/07/20 Page 9 of 13



demand that Defendant prioritize its request “does little to respond to the agency’s concern that

diverting resources to accelerate processing of the plaintiff’s request necessarily will redound to

the detriment of other requesters.” Daily Caller v. Dep’t of State, 152 F. Supp. 3d 1, 15 (D.D.C.

2015); see also Allied Progress v. Consumer Fin. Prot. Bureau, 2017 U.S. Dist. LEXIS 67889,

*21 (D.D.C. May 4, 2017) (“[E]xpediting FOIA requests is not an end in itself, as it means that

either some requests are merely put ahead of others, or that expedited processing is rendered

meaningless, as expediting all requests is tantamount to expediting none.”).

       In addition, “[r]equiring the agency to process and produce these materials under an

abbreviated deadline raises a significant risk of inadvertent disclosure of records properly subject

to exemption under FOIA.” Daily Caller, 152 F. Supp. 3d at 14. As explained by FBI’s declarant,

processing 500 pages per month is “more manageable for the subject matter experts outside of

RIDS who review the materials to ensure that FBI equities are properly addressed.” Hardy Decl.

¶ 19 (Aug. 9, 2019), Dkt. 25-5. These subject matter experts “juggle these FOIA reviews with

their regularly assigned work.” Id. This regularly assigned work concerns the operational

components of the FBI, as the subject matter experts “can include special agents and intelligence

analysts who worked on particular investigations; special agents, intelligence analysts, or other

employees who are experts in particular operational or technical subject matters, such as cyber or

foreign intelligence threats or CART examinations; and attorneys.” Id. ¶ 19 n.9. These subject

matter experts need sufficient time to complete their review of the FD-302s to ensure that no

exempt information is inadvertently released.

       Finally, the FBI has found that “it is more efficient to run required information security

protocols on FOIA releases of 500 pages or less.” Id. ¶ 19. Because “many FBI records contain

classified information and because all FBI records are processed on a classified computer enclave,



                                                 9
        Case 1:19-cv-01278-RBW Document 51 Filed 01/07/20 Page 10 of 13



records can only be disclosed after being run through security software that scans for particular

information to ensure that it is not improperly disclosed.” Id. These security protocols take longer

as more pages are added to the production. Id.

       With regard to the FD-302s at issue in this case, processing the records sought by Plaintiffs

is a time-consuming task requiring multiple reviews by numerous individuals across the

Department, and in some instances, consultations with entities outside the Department. Indeed,

“[a]s part of the FBI’s FOIA process, subject matter experts and other stakeholders within the FBI

are consulted prior to the release of records, and if other agencies’ records or equities are

implicated, the FBI consults with those agencies and/or refers records to them for processing prior

to any final decisions about release or withholding under the FOIA.” Id. ¶ 18 n.7. This is

particularly the case with certain FD-302s of witness interviews taken as part of the investigation

into Russian interference with the 2016 presidential election, which require review by various

subject matter experts to ensure that counterintelligence and information affecting national security

are not disclosed. Some of the FD-302s present classification issues, and all require classification

review prior to public release. And because much of this review must take place on classified

systems, processing the documents presents additional challenges. See id. ¶ 19.

       Based on Defendant’s resource limitations and commitments to other FOIA requesters,

Defendant cannot reasonably undertake this process for more than 500 pages per month. As

explained in the FBI’s declaration, at the end of fiscal year 2019, FBI had 8,691 pending FOIPA

requests, many of which predate the first request at issue in this case. Hardy Decl. ¶ 10 (Nov. 12,

2019), Dkt. 38-1. As of November 12, 2019, FBI had 343 other FOIA matters in litigation, not

including this case. Id. ¶ 15. As for DOJ, the Office of Information Policy had 1,820 open FOIA




                                                 10
        Case 1:19-cv-01278-RBW Document 51 Filed 01/07/20 Page 11 of 13



requests and 121 ongoing litigations as of November 12, 2019. Vanessa Brinkmann Decl. ¶ 6

(Nov. 12, 2019), Dkt. 38-2.

       Defendant is working diligently to meet its obligations in this and other litigations as well

as to respond to the thousands of open FOIA requests that are now pending with FBI and DOJ.

Defendant’s proposal in this case to continue processing the typewritten narrative portions of the

FD-302s at a rate of 500 pages per month is reasonable given these resource constraints and

obligations to other FOIA requesters.

                              Partial Summary Judgment Briefing

       Plaintiffs argue that the Court should set a briefing schedule concerning Defendant’s

withholdings under Exemption 5. See Pls.’ Status Report 8–9. As an initial matter, Plaintiffs

appear to believe that all the withholdings under Exemption 5 are under the deliberative process

privilege. But, as noted above, the information that was withheld under Exemption 5 was primarily

attorney work product. Although Plaintiffs argue that “[t]here are strong reasons to be skeptical

of these redactions,” id. at 8, the two district courts that have analyzed the issue have determined

that the Department properly withheld FD-302s under Exemption 5 as attorney work product. See

Judicial Watch, 391 F. Supp. 3d at 53; New York Times Co., 138 F. Supp. 3d at 476.

       The redactions for attorney work product under Exemption 5 cover the broadest scope of

the redactions in the FD-302s. While ordinarily piecemeal briefing is inefficient and wastes the

parties’ and the Court’s resources, briefing the propriety of the attorney work product redactions

under Exemption 5 as a threshold issue in this case could expedite processing if the Court issues

an expedited ruling on the issue. If the Court orders briefing on partial summary judgment for the

threshold attorney work-product issue, Defendant respectfully requests that the Court waive the




                                                11
        Case 1:19-cv-01278-RBW Document 51 Filed 01/07/20 Page 12 of 13



requirement in Local Rule 7(h) that the parties file statements of material facts in support of their

cross-motions for partial summary judgment.



Dated: January 7, 2020                        Respectfully submitted,

                                              ETHAN DAVIS
                                              Principal Deputy Assistant Attorney General
                                              Civil Division

                                              ELIZABETH J. SHAPIRO
                                              Deputy Director
                                              Federal Programs Branch

                                              /s/ Courtney D. Enlow
                                              COURTNEY D. ENLOW
                                              Trial Attorney
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, N.W.
                                              Room 12102
                                              Washington, D.C. 20005
                                              Tel: (202) 616-8467
                                              Email: courtney.d.enlow@usdoj.gov

                                              Counsel for Defendant




                                                 12
        Case 1:19-cv-01278-RBW Document 51 Filed 01/07/20 Page 13 of 13



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2020, I electronically transmitted the foregoing to the

parties and the clerk of court for the United States District Court for the District of Columbia using

the CM/ECF filing system.



                                               /s/ Courtney D. Enlow
                                               COURTNEY D. ENLOW
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, N.W.
                                               Room 12102
                                               Washington, D.C. 20005
                                               Tel: (202) 616-8467
                                               Email: courtney.d.enlow@usdoj.gov




                                                 13
